Citation Nr: 1509643	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as a personality disorder and major depression.

2.  Entitlement to service connection for a heart disability, claimed as a heart murmur.

3.  Entitlement to service connection for a lung disability. 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

	

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

The Board recharacterized the psychiatric issue as reflected above to incorporate all psychiatric symptoms, regardless of how those symptom are diagnosed or labeled, consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See January 2009 Notice of Disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the service connection claims on appeal.  

During service, the Veteran had a delayed grief reaction/depression secondary to "ETOP" in1987 enhanced by additional stressors from spouse, and had contemplated suicide five times in the past 8 months.  She was separated from the service due to a personality disorder.  Post-service diagnoses include major depressive disorder, depression, substance-induced mood disorder, and alcohol and drug dependence.  

In August 2008, she underwent a VA examination and Axis I diagnosis was substance- induced mood disorder, as well as alcohol, cocaine, and cannabis dependence, in partial remission.  The examiner further stated that other mental disorders were ruled out during the examination, but no rationale was provided.  Indeed, VA outpatient records dated just months prior reflect diagnoses of depression, NOS, and major depressive disorder, aside from the substance-induced mood disorder and alcohol and drug dependence.  In her January 2009 notice of disagreement, she claimed major depression, and in her February 2010 statement, she indicated that she is depressed.

In addition, although the August 2008 VA opinion determined that the Veteran's personality disorder is not related to service, the examiner did not address whether the Veteran was subjected to a superimposed disease or injury in service that resulted in a current acquired psychiatric disorder.  In light of the above, the Board finds that an additional comprehensive VA mental health examination is needed prior to analyzing the merits of the claim.

As to the heart and lung claims, the Board observes that the Veteran had multiple complaints of breathing difficulty and chest pain during service, and received diagnoses of bronchospasms, asthma, and costochondritis, as relevant.   It was also noted that she was a smoker.  Her post-service VA treatment records, currently limited to those dated in 2008, show that she presented to a VA emergency room with complaints of body swelling and an increased heart rate in June 2008.  She was given a prescription for a urinary tract infection, and was told to elevate her feet and make a follow-up appointment for the swelling at the outpatient clinic.  Notably, she was also given patient education regarding the warning signs for congestive heart failure.   In her July 2008 statement, she reported elevated blood pressure and an elevated heart rate.  The 2008 VA medical records do not refer to her asthma.  In light of the above, an examination is needed to determine the nature and etiology of any current heart and lung disability.  

In addition, remand is necessary to obtain an addendum as to the etiology of her currently diagnosed bilateral knee disability.  A medical examiner in August 2008 diagnosed the Veteran with chondromalacia in both knees and determined that such condition is not related to her military service.  However, it is unclear whether the examiner had the benefit of reviewing the entire claims file because the examination report and opinion only references one episode of knee complaints and treatment in 1986, yet the Veteran had another episode in 1988.  In addition, the examiner improperly relied on the absence of an acute injury to the knees during service to provide the unfavorable opinion.  Clarification as to etiology of the bilateral knee disability is therefore needed.

Lastly, as noted, the claims file only contains VA medical records dated in 2008; as such, any additional records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical records.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*A November 1985 Report of Medical History upon service entrance reflecting that the Veteran had had excessive worry; marijuana use also noted. 




*A November 1985 Report of Medical Examination reflecting a normal psychiatric evaluation.

*A November 1985 consultation sheet showing impression of marijuana experimentation.

*A February 1989 STR showing signs of "deep" depression.

*A March 1989 STR reflecting that the Veteran had a delayed grief reaction/depression secondary to ETOP in1987 enhanced by additional stressors from spouse; Veteran contemplated suicide five times in the past 8 months.  A psychiatry consultation was ordered.

*Veteran's DD Form 214 reflecting that a personality disorder was the reason for her service separation.

*A VA computerized problem list showing diagnoses of major depressive disorder, alcohol dependence, and cocaine dependence in April 2008.  

*A VA mental health intake note dated in May 2008 showing an Axis I diagnosis of depression, NOS; rule out bipolar, substance induced mood d/or, and PTSD.  

* An August 2008 VA mental health examination report and opinion.






After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).   Indicate all psychiatric disorders currently shown.  Specifically indicate whether, aside from the substance-induced mood disorder, and alcohol and drug dependence, the Veteran has an acquired psychiatric disorder, to include MDD or depression.

b).  If a personality disorder is currently diagnosed, determine whether it clearly and unmistakably pre-existed the Veteran's service.   If so, was the personality disorder subjected to a superimposed disease or injury in service that resulted in a current acquired psychiatric disorder?  

c).  For any currently diagnosed psychiatric disorder that did not clearly and unmistakably pre-exist service, determine whether such disorder had its onset in service or is otherwise related to service.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 


3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed heart disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*A March 1986 Ambulance Report reflecting that the Veteran had a syncopal episode and was unresponsive for 4-5 minutes.  Associated STR shows an impression of URI and syncope.

*A June 1987 STR reflecting the Veteran's complaint of chest pain, and an assessment of bronchitis with secondary chest wall pain.

*A September 1987 STR (Emergency Care and Treatment Record) showing the Veteran's complaint of tightness in the chest; impression was seasonal allergies.

*A November 1987 STR showing a blood pressure reading of 162/86. 

*An April 1988 STR (Emergency Care and Treatment Record) showing the Veteran's complaint of substernal pressure-like pain in mid-anterior chest; assessment was costochondritis.

*A March 1989 STR showing the presence of a heart murmur. 

*June 2008 VA emergency room notes reflecting complaints of swelling in the body and an elevated heart rate.   

*A July 2008 statement in which the Veteran stated that her heart rate and blood pressure are frequently elevated.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate any heart disability currently shown, to include a murmur and hypertension.   

b).  If a heart murmur is present, indicate whether it is a congenital disease or defect.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c).  If it determined that any current heart murmur is a congenital defect, then provide an opinion as to whether it is at least as likely as not that the congenital defect was subject to a superimposed injury during service. 

d).  For any other current heart disability ( to include a heart murmur which is a congenital disease), determine whether it had its onset during service or is otherwise related to service.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed lung disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*Report of Medical History dated in November 1985 showing the Veteran's report of having had a chronic cough; examiner noted a "smoker's cough."

*June 1986 STR noting the Veteran needed a bronchodilator refill for asthma.

*November 7, 1986 STR showing Veteran's difficulty breathing and chest pain; assessment was rule- out exercise-induced bronchospasm; PFTs were ordered and an inhaler was prescribed.

*November 14, 1986 STR showing follow-up visit for breathing difficulty; assessment was bronchospasm.

* A February 1987 STR (Emergency Care and Treatment Record) reflecting breathing difficulty, along with congestion and abdominal discomfort.  Assessment was bronchospasms, as relevant; and inhaler was prescribed.

* An April 1987 STR showing the Veteran's report of breathing difficulty along with cough and congestion; examiner noted that she had diffuse wheezing; impression was bronchospasm and sinusitis.

* An April 1987 STR reflecting a follow-up visit with impressions of sinusitis and "smoker."

*A June 1987 STR reflecting the Veteran's complaint of chest pain, and an assessment of bronchitis with secondary chest wall pain.

*A September 1987 STR (Emergency Care and Treatment Record) showing the Veteran's complaint of tightness in the chest; impression was seasonal allergies.

*An August 1988 STR reflecting a doctor's notation that the Veteran needed bronchodilator refill for asthma.

* A February 1989 STR showing complaints of wheezing; assessment was asthma.


* A March 1989 "Screening Note of Acute Medical Care," showing that the Veteran was assessed with an asthma attack.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate any lung disability currently shown, including asthma. 

b).  Determine whether there is clear and evidence that the Veteran had a lung disability that preexisted her military service;  if so, is there clear and unmistakable evidence that the pre-existing disorder was NOT aggravated during service?

c).  If a lung disability did not pre-exist service, determine whether any current lung disability began during active service or is otherwise related to service.  

**Reconcile the opinions with the Veteran's STRs reflecting diagnoses of asthma and bronchospasms, and comment on any effect smoking has on any lung disability.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

5.  Forward the Veteran's claims file to the examiner who performed the August 2008 VA joints examination, or if s/he is unavailable, from another suitably qualified clinician.  The purpose of the ADDENDUM is to clarify the etiology of the Veteran's right and left knee disabilities.  If the examiner determines that an additional knee examination is necessary, one should be scheduled.  

Although a complete review of the claims file is imperative, attention is called to the following:
 
After re-reviewing the claims file, the examiner is asked to respond to the following:

* A March 1986 Screening Note of Acute Medical Care reflecting a complaint of bilateral knee pain and an impression of overuse syndrome in the knees.

*An August 1988 STR showing complaints of severe pain of both legs from the knees downward and assessment of bilateral shin splint and pain in gastrocnemius, secondary to overuse syndrome.

*VA physical therapy notes dated from 2008 showing therapy for bilateral knee pain.

*The August 2008 VA joints examination report and opinion.


* The August 2008 VA mental health examination report noting the Veteran's civilian employment history which included working as a material expediter and a fork lift driver.  

After re-reviewing the claims file, the examiner is asked to respond to the following:

Determine whether the Veteran's current disability, chondromalacia in the right and left knees, had their onset during service or are otherwise related to service.  Reconcile the opinion with all evidence, to include the 1986 and 1988 STRs, as well as the post-service medical and lay evidence.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 

6.  After the above is completed, readjudicate the claims on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current 



appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




